                  IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


 In re THE TRULAND GROUP,INC.,et al.

               Debtors.



 MYERS CONTROLLED POWER,LLC,
                                                         l:18-cv-979(LMB/IDD)
               Appellant,                                Bankr.No. 16-1151(BFK)

        V.



 H. JASON GOLD,in his capacity as trustee for
    The Truland Group,Inc., et al..

               Appellee.

                                 MEMORANDUM OPINION


       Before the Court is Myers Controlled Power, LLC's("Myers" or "appellant") appeal

from an order ofthe bankruptcy court in this adversary proceeding granting judgment in favor of

H. Jason Gold,the trustee ("trustee" or "appellee")for the avoidance and recovery of a

preference in the amount of$2,107,039.86, along with prejudgment interest at the federal rate.

The appeal has been fully briefed,' and the Court finds that oral argument would not aid the

decisional process. For the reasons stated below,the judgment ofthe bankruptcy court will be

affirmed.




'The documents that formed part ofthis Court's review included the record before the
bankruptcy court[Dkt. Nos. 6-9]; the bankruptcy court's Memorandum Opinion,s^ Gold v.
Mvers(In re Truland Grp.. Inc.). No. 16-1151 (Bankr. E.D. Va. July 23,2018)("Mem. Op.");
the Brief of Appellant Myers Controlled Power,LLC [Dkt. No. 12]("Appellant's Br."); the Brief
of Appellee H. Jason Gold, Trustee [Dkt. No. 13]("Appellee's Br."); and the Reply Briefof
Appellant Myers Controlled Power,LLC [Dkt. No. 14]("Appellant's Reply").
                                      1. BACKGROUND


       This dispute arises out of a large-scale construction project related to the Washington

Metropolitan Area Transit Authority's("WMATA")Orange and Blue Lines. Mem. Op. 1-2.

WMATA engaged Clark Construction Group, LLC ("Clark")to serve as the prime contractor for

the $273 million renovation. Id at 2. Clark then subcontracted with Truland Walker Seal

Transportation, Inc.("TWST"),one of several affiliated companies performing electrical

contracting work under the name "Truland." Id at 1-2. Among other terms, the subcontract

between Clark and TWST included a"flow-down" provision requiring TWST to pay all

subcontractors and suppliers to prevent those parties from making any claims against the surety

that guaranteed TWST's performance. Id at 2. TWST ultimately decided to use Myers,the

appellant, as a second-tier subcontractor to provide necessary electrical equipment and switches.

Id at 2-3. Myers did not contract with TWST directly; rather, it signed a supplier subcontract

with Nationvride Electrical Services, Inc.("NES"),a disadvantaged business enterprise.^ Myers

sent all but one of its invoices to NES.^ Id at 3. Even so,"Myers took its directions exclusively

from TWST,not from NES." Id.



^ A "disadvantaged business enterprise" is "a for-profit small business concern ...[t]hat is at
least 51 percent owned by one or more individuals who are both socially and economically
disadvantaged"—^that is,"who ha[ve] been subjected to racial or ethnic prejudice or cultural bias
within American society because of[their] identity as... members of groups and vrithout regard
to [their] individual qualities." 49 U.S.C. § 26.5. See generallv 49 U.S.C. pt. 26 (setting out the
Department of Transportation's regulations governing the participation of disadvantaged
business enterprises in projects receiving federal aid). The total amount ofthe Myers-NES
supplier subcontract was $17,014,113.00, and that subcontract also contained a flow-down
provision.
^ The bankruptcy court found that there was no signed, written subcontract between NES and
TWST. Mem. Op. 4. Nonetheless, the parties certainly behaved as though there were such a
contract: NES sent invoices to TWST labeled as "[b]illing for Myers Controlled Power" to pay
for the electrical equipment Myers provided. Clark would then issue checks that were jointly
payable to TWST and NES. Id at 3.
       The Truland companies ran into serious financial difficulties in the spring of2014 and

became unable to make the required flow-down payments to their suppliers and subcontractors.

Mem. Op. 4. As unpaid invoices began to accumulate, Myers notified TWST and Clark that it

would cease delivering equipment until payments resumed. Id Because TWST's financial

difficulties were threatening the schedule of the overall project, the parties began searching for

altemative arrangements. Myers initially sought direct payment and a guarantee from Clark.

Clark refused, insisting instead on an arrangement in which checks made jointly payable to

Myers and TWST would be sent to TWST for endorsement and then delivered to Myers. Id at

5. Based on Clark's representations about this arrangement, Myers released equipment worth

approximately $1.8 million on May 27,2014. Id at 6. The parties executed the Joint Check

Agreement("JCA")on June 16,2014, and two days later, Myers released additional equipment

worth over $250,000. Id On July 11,2014, Clark delivered a check made jointly payable to

TWST and Myers in a total amount of$2,107,039.86; TWST endorsed the check, returned it to

Clark, and Clark forwarded it to Myers. Id

       TWST filed a Chapter 7 bankruptcy petition on July 23,2014. TWST's petition was

jointly administered with those of The Truland Group,Inc. and the rest of its subsidiaries

(collectively,"debtors"). The trustee instituted this adversary proceeding in July 2016,seeking

to recover the $2,107,039.86 paid to Myers under the JCA as an avoidable transfer under 11

U.S.C. § 547(b). Myers opposed the trustee's efforts on several grounds,including that Myers

was not a creditor ofTWST or any ofthe other debtors at the time of the alleged transfer; that the

joint check was not TWST's "property," at least for purposes of bankruptcy law, at the time of

the transfer; and that the transfer was not avoidable because it was a substantially

contemporaneous exchange for new value under 11 U.S.C. § 547(c).

                                                  3
       The bankruptcy court held a trial on the merits in February and March of 2018. Based on

the parties' written submissions and the evidence adduced at trial, the bankruptcy court found

that Myers was TWST's creditor at the time ofthe transfer in July 2014; that the joint check was

properly part ofthe bankruptcy's estate as ofthat date; that the JCA and resulting payment

constituted an avoidable transfer from TWST to Myers; and that although the parties had

intended to effect an exchange for new value through the JCA,that exchange was not

"substantially contemporaneous" and thus was not covered by § 547(c)'s defense to avoidance.

The bankruptcy court concluded that the trustee was entitled to recovery ofthe $2,107,039.86

transfer along with prejudgment interest at the federal rate, as calculated from the date offiling

ofthe adversary proceeding. Myers timely filed this appeal.

                                        II. DISCUSSION


       The bankruptcy court had jurisdiction over this dispute under 28 U.S.C. § 1334 and the

Order of Reference entered on August 15, 1984. This is a core proceeding under 28 U.S.C.

§ 157(b)(2)(F), and the Court has jurisdiction over Myers's appeal under 28 U.S.C. § 158(a). On

appeal, the bankruptcy court's legal determinations are reviewed de novo. and its factual findings

are reviewed for clear error. Fairchild Domier GMBH v. Official Comm. of Unsecured

Creditors(In re Domier Aviation(N. Am.). Inc.k 453 F.3d 225,231 (4th Cir. 2006);s^ First

Owners' Ass'n of Fortv Six Hundred Condo.. Inc. v. Gordon Props.. LLC (In re Gordon Props.«

LLCT 516 B.R. 323,327(E.D. Va. 2014)("A district court sitting as an appellate court in a

bankruptcy proceeding reviews the [bankruptcy] court's legal conclusions de novo....

[Fjindings offact will be overturned only if consideration 'of the entire record leaves [the

reviewing court] with the definite and firm conviction that a mistake has been committed.'"

(third alteration in original)(quoting Harman v. Levin, 772 F.2d 1150, 1153(4th Cir. 1985))).
       A. Avoidable Transfer

       Under the Bankruptcy Code,

       the trustee may avoid any transfer of an interest ofthe debtor in property—
      (1)to or for the benefit ofa creditor;
      (2)for or on account ofan antecedent debt owed by the debtor before such transfer
       was made;
      (3)made while the debtor was insolvent;
      (4) made—
          (A)on or within 90 days before the date ofthe filing ofthe petition; or
          (B)between ninety days and one yeeir before the date ofthe filing ofthe petition,
          if such creditor at the time ofsuch transfer w^ an insider; and
      (5)that enables such creditor to receive more than such creditor would receive if—
          (A)the case were a case under chapter 7 ofthis title;
          (B)the transfer had not been made; and
          (C)such creditor received payment of such debt to the extent provided by the
          provisions ofthis title.

11 U.S.C. § 547(b). The bankruptcy court found that the $2,107,039.86 payment to Myers was

an avoidable transfer under § 547(b). Myers challenges that finding on two grounds, arguing

first that "the funds transferred to Myers by means ofthe Joint Check were [not]'an interest of

the debtor in property,"' Appellant's Br. 11, and second that Myers was not a "creditor" of

TWST at the time of the transfer. Neither argument is persuasive.

           1. Interest of the Debtor in Propertv

       Myers' argument that the funds TWST conveyed to it under the JCA were not"an

interest of[TWST]in property" under § 547(b) rests on Mid-Atlantic Supplv. Inc. of Virginia v.

Three Rivers Aluminum Co.. 790 F.2d 1121 (4th Cir. 1986). That case involved a similar fact

pattern: A primary contractor entered into a joint check agreement with the subcontractor debtor

and the supplier appellee in which a check drawn by the primary contractor would be delivered

to the debtor "in trust for the benefit of the appellee, which under the agreement"was entitled to
                                                5
receive and retain the Check." Id at 1122. Construing Virginia law, the Mid-Atlantic court

ruled that the subcontractor debtor had held the joint check in constructive trust in favor ofthe

supplier appellee and thus lacked equitable title over the check's proceeds. Id at 1126-27. The

court accordingly held that the proceeds ofthe check did not qualify as "an interest ofthe debtor

in property" under § 547(b). Id at 1127-28; see also In re Williams. 338 B.R. 678,683(Bankr.

E.D. Va. 2004)(holding that where a "debtor's interest in ... property is held exclusively for the

use and benefit" of another,"this type of interest is not an asset of[the] debtor's bankruptcy

estate").

       The bankruptcy court recognized Mid-Atlantic as controlling authority but held that the

JCA itself was a preference that, because it was effected within 90 days ofthe filing ofthe

petition, could be subject to avoidance under § 547(b). Mem. Op. 14-15 (citing Napolitano v.

Vibra-Conn. Inc.(In re R.J. Patton Co.). 348 B.R.618,625(Bankr. D. Conn. 2006)(holding that

a similar joint check arrangement qualified as a transfer ofthe debtor's property within the 90-

day preference period), and Dai-Tile Corp. v. Reitmever(In re Buono). 119 B.R. 498,501 & n.l

(Bankr. W.D. Pa. 1990)(same)). The bankruptcy court observed that the parties agreed to the

JCA only "after TWST was in material default, after TWST was deeply out oftrust with its

suppliers, after Myers refused to release the equipment, and within the 90-day preference

period." Id. at 15. Concluding that one "preference (the JCA)can[not] save a[nother] preference

(the payment)," the bankruptcy court found that the joint check and its proceeds were properly

considered to be property ofthe debtor's estate for purposes of§ 547(b).

        This Court agrees that to the extent the $2,107,039.86 joint check endorsed by TWST and

delivered to Myers can be deemed to have been held by TWST in constructive trust in favor of

Myers,that constructive trust only came into existence through the JCA, which undisputedly was
executed within the 90-day window under § 547(b)(4)(A), and which the bankruptcy court

correctly characterized as a transfer. The bankruptcy court also correctly applied the principles

set forth in cases like R.J. Patton and Buono to conclude that the check proceeds were part of

TWST's estate for purposes of§ 547(b). The bankruptcy court's conclusion thus rests on an

appropriate finding that the JCA and the joint check issued under the JCA constituted an

inseparable two-part process in which TWST agreed to transfer its interest in that payment from

Clark to Myers. Indeed, Myers "does not dispute" the conclusion "that a joint check agreement

can be an avoidable transfer under section 547(b)"; instead, it asserts that R.J. Patton and Buono

are inapposite because those cases featured defendants that"were clearly owed an antecedent

debt at the time they entered into their respective joint check agreements" and that had failed to

"assert[] a valid section 547(c) defense [to] protect[] their transfers from avoidance."

Appellant's Br. 15 n.9. That is, although Myers argues that it was not TWST's creditor during
the relevant period and that the transfer effected by the JCA and joint check cannot be avoided

under § 547(c)(1), it does not squarely challenge the bankruptcy court's conclusion that one

preference cannot save another.'^ Accordingly,this aspect ofthe bankruptcy court's order will be
affirmed.

            2. Creditor-Debtor Relationship

        To be subject to avoidance, the transfer of a debtor's interest in property must(among

other things) have been "to or for the benefit of a creditor... for or on account ofan antecedent

debt owed by the debtor before such transfer was made." 11 U.S.C. § 547(b)(l)-(2). The




^ Both before the bankruptcy court and in this appeal, Myers also argued that Clark's subcontract
with TWST created an express or implied trust for its benefit. The Court concludes that for the
reasons stated in the bankniptcy court's opinion, that argument is without merit.
Bankruptcy Code defines "creditor" as any "entity that has a claim against the debtor." See id.

§ 101(10)(A). "Claim," in turn, is defined broadly to include any "right to payment, whether or

not such right is reduced to judgment,liquidated, unliquidated, fixed, contingent, matured,

unmatured, disputed, undisputed, legal, equitable, secured, or unsecured," id. § 101(5)(A), and

any "right to an equitable remedy for breach of performance if such breach gives rise to a right to

payment, whether or not such right to an equitable remedy is reduced to judgment,fixed,

contingent, matured, unmatured, disputed, imdisputed, secured, or unsecured," jd. § 101(5)(B).

In light ofthese broad definitions,^Johnson v. Home State Bank,501 U.S. 78,83(1991)

("Congress intended by this language to adopt the broadest available definition of'claim.'"), and

the purpose ofthe Bankruptcy Code provision on avoidable transfers, the bankruptcy court

concluded that Myers qualified as a "creditor" ofTWST during the relevant period because,

under the relevant state law,^ Myers would have had a claim in quantum meruit against TWST



^ The bankruptcy court concluded that although it was unclear whether Virginia or D.C. law
governed this dispute, the jurisdictions' quantum meruit doctrines were "not materially
different." Mem. Op.9-10. On appeal, neither party has objected to that ruling. See, e.g..
Appellant's Br. 25("Whether Virginia or D.C. law applies is immaterial, as the elements for a
claim ofquantum meruit are essentially the same in both jurisdictions.").
Virginia law "impl[ies] a promise to pay for goods received under a quasi-contract theory that
rests upon the doctrine that a man shall not be allowed to enrich himself unjustly at the expense
ofanother." Centex Constr. v. Acstar Ins. Co.. 448 F. Supp. 2d 697,707(E.D. Va. 2006)
(internal quotation marks omitted)(quoting Kern v. Freed Co.. 299 S.E.2d 363,364-65(Va.
 1983)). To establish a claim for quantum meruit. the plaintiff must establish three elements:(i) a
"benefit conferred on the defendant by the plaintiff;(ii)"[kjknowledge on the part ofthe
defendant ofthe conferring ofthe benefit"; and (iii)"[ajcceptance or retention ofthe benefit by
the defendant in circumstances that render it inequitable for the defendant to retain the benefit
without paying for its value." Id (quoting Nossen v. Hov. 750 F. Supp. 740,744-45(E.D. Va.
 1990).
Under D.C. law,"[o]ne seeking recovery on a quantum meruit theory must show (1)that
valuable services were rendered,(2)to the person from whom recovery is sought,(3) which
services were accepted by that person, and (4) under such circumstances as reasonably notified
the person that the plaintiff expected to be paid by that person." Dorskv Hodgson & Partners.
                                                 8
for the benefit ofthe equipment it had delivered to TWST.          Mem. Op. 9-12(citing, inter alia.

Restatement(Third) of Restitution and Unjust Enrichment § 251(1)(Am. Law Inst. 2011)("If

the claimant renders to a third person a contractual performance for which the claimant does not

receive the promised compensation, and the effect ofthe claimant's uncompensated performance

is to confer a benefit on the defendant, the claimant is entitled to restitution from the defendant as

necessary to prevent unjust enrichment."), and jd cmt. c, illus. 15("Owner contracts with A to

construct a building. A subcontracts part of the work to B. B in turn subcontracts part its work

to C. C performs under its contract; B defaults and becomes insolvent. C has not been paid by

either B or A. A has been paid in full by Owner, but A has paid no one for the work done by C.

C has a claim against A under this section for the value of its performance.")).

       Myers argues that the bankruptcy court's conclusion was erroneous because any benefit

conferred by the release of its equipment inured to "Clark and/or WMATA,"not to TWST. See,

e.g.. Appellant's Br. 26-27. This argument is unpersuasive. TWST had a contractual obligation

to deliver the equipment to Clark under the subcontract. Even granting that TWST immediately

relinquished its title to the equipment to Clark by signing bills of sale upon Myers's delivery of

the equipment, that delivery still conferred a benefit upon TWST,which became able to satisfy

its contractual duty to Clark (and thereby entitled itself to the contract cost with respect to that

equipment). Accordingly, the bankruptcy court correctly concluded that the $2,107,039.86 joint

check endorsed by TWST and delivered to Myers pursuant to the JCA constituted an avoidable

transfer for purposes of§ 547(b).^


Inc. V. Nat'l Council of Senior Citizens. 766 A.2d 54,58(D.C. 2001)(internal quotation marks
and citation omitted).
^ As part of its conclusion that the JCA and $2,107,039.86 joint check payment constituted an
avoidable transfer, the bankruptcy court also found that Myers, if successful in its attempt to
                                                  9
       B. Substantially Contemporaneous Exchange

       Section 547 of the Bankruptcy Code provides that a trustee may not avoid an otherwise

avoidable transfer ifthe transfer was "intended by the debtor and the creditor to or for whose

benefit such transfer was made to be a contemporaneous exchange for new value given to the

debtor" and was "in fact a substantially contemporaneous exchange." 11 U.S.C. § 547(c)(1). In

establishing this statutory defense to avoidance. Congress "intended ... to encourage creditors to

continue to deal with troubled debtors by prevent[ing] trustees from avoiding payments that were

clearly intended to support a new transaction, instead of an antecedent debt." Campbell v.

Hanover Ins. Co.(In re ESA Envtl. Specialists. Inc.). 709 F.3d 388,397-98 (4th Cir. 2013)

(second alteration in original)(internal quotation marks and citation omitted). Whether an

exchange is substantially contemporaneous is a "flexible" standard that depends on the

individual circumstance ofeach case.       Gordon v. Novastar Mortg.. Inc.(In re Hedrick).

524 F.3d 1175, 1190(11th Cir. 2008); Lindauist v. Dorholt(In re Dorholt. Inc.I. 224 F.3d 871,

874(8th Cir. 2000); Pine Ton Ins. Co. v. Bank of Am.NaFl Tr. & Sav. Ass'n,969 F.2d 321,328

(7th Cir. 1992).

       The bankruptcy court made two findings with respect to Myers's § 547(c)defense. First,

the court concluded "that the evidence ofthe parties' intent" surrounding Myers' release ofthe

equipment in anticipation ofthe JCA "establishes a mutual intent to create a substantially




prevent avoidance, would be in a much better position than other unsecured creditors of TWST
or other Truland companies, as uncontradicted testimony revealed that it is "extraordinarily
unlikely" that unsecured creditors will receive any distribution in the Chapter 7 proceeding.
Mem. Op. 7;^11 U.S.C. § 547(b)(5)(providing that a transfer is avoidable only if, among
other things, it "enables [the] creditor to receive more than such creditor would receive if... the
case were a case under chapter 7 ofthis title;... the transfer had not been made; and ...such
creditor received payment ofsuch debt to the extent provided by the provisions ofthis title").
                                                10
contemporaneous exchange for new value." Mem. Op. 17(citing 11 U.S.C. § 547(c)(1)(A)).

That finding has not been challenged on appeal. Second, the bankruptcy court concluded that the

exchange was not "in fact... substantially contemporaneous" for purposes of§ 547(c)(1)(B). In

reaching that conclusion, the bankruptcy court considered three dates: May 27, 2014,the date on

which Myers released the vast majority of the equipment; June 18, 2014,the date Myers released

the smaller, remaining portion of the equipment; and July 11,2014,the date the joint check was

issued. Mem. Op. 19. The bankruptcy court determined that the 45- and 23-day gaps between

the equipment releases and the date of issuance of the joint check were "simply too long to be

considered truly 'contemporaneous.'"

       Myers argues that the bankruptcy court erred by failing to consider two other dates:

(i)that ofthe creation of an oral joint check agreement created either by Clark's promise to agree

to such an arrangement on May 13,2014 or by Myers's acceptance ofthe agreement through its

May 27, 2014 release of equipment; and (ii) June 16, 2014,the date the written JCA was

executed. Myers argues that the bankruptcy court's conclusion that one transfer cannot save

another should have led it to compare the dates when Myers released its equipment to the

effective dates ofthe oral or written JCAs, not to the date ofissuance ofthe joint check. And it

argues that had the bankruptcy court done so, it would have concluded that the equipment

releases were substantially contemporaneous with either ofthose agreements.

        This argument fails for several reasons. For one, as the trustee points out, Myers did not

argue before the bankruptcy court that an oral joint check agreement had been created on or

before May 27,2014,and accordingly Myers should be barred from pursuing that argument for

the fust time on appeal. CT Campbell v. Bos. Sci. Corp.,882 F.3d 70,80(4th Cir. 2018)

(arguments raised for the first time on appeal are ordinarily not considered). Even if that

                                                11
argument were not foreclosed, the bankruptcy court's findings that the joint check agreement did

not enter into force until June 16,2014 and that any actions taken by Myers, TWST or Clark

before that date were merely in anticipation ofthe execution of that agreement were amply

supported by the evidence in the record. The contrary evidence to which Myers points—namely,

Clark's May 13,2014 email stating that it would agree to ajoint check agreement, an email from

TWST three days later stating that it would "continue to work with Clark to pay [Myers] via

joint checks," and Myers's May 27, 2014 release ofequipment—demonstrates only that the

parties were moving toward an agreement, not that a binding and enforceable agreement had

already been created. Accordingly, the Court does not find that the bankruptcy court clearly

erred or misapplied the law in declining to consider any May 2014 oral agreement in analyzing

whether Myers' release of equipment was part of a substantially contemporaneous exchange.

       Myers's argument that the bankruptcy court should have considered the JCA's date of

entry is similarly unsuccessful for both factual and legal reasons. The more substantial

equipment release, worth approximately $1.8 million, occurred on May 27, 2014, but the JCA

did not become effective until 21 days later, on June 16,2014. Concluding that a 21-day delay

between supplying equipment and an agreement to pay for that delivery is not a substantially

contemporaneous exchange is not out of line with case law interpreting § 547(c)(1)(B). Cf.

Wasserman v. Vill. Assocs.(In re Freestate Mgmt. Servs.. Inc.), 153 B.R. 972,984(Bankr. D.

Md. 1993)(holding that a 24-day delay between the making ofa loan and its repayment

"prevent[ed] the exchange from being substantially contemporaneous in fact"). Even more

importantly, the execution ofthe JCA and the delivery ofthe joint check formed part of an

inseparable two-part process to secure Myers's release ofthe equipment. For purposes of

§ 547(c), it was neither clearly erroneous nor contrary to law for the bankruptcy court to have

                                                12
used the date the joint check was issued in considering whether the exchange at issue was in fact

contemporaneous. Thatjoint check was not issued until July 11, which was 45 days after the

first release of equipment and 23 days after the second release. Because the bankruptcy court's

decision in this discretionary area was neither clearly erroneous nor contrary to law, it will not be

disturbed.^

       C. Preiudgment Interest

       Finally, Myers challenges the bankruptcy court's award of prejudgment interest at the

federal rate calculated from when the trustee's complaint was filed. It is "well-settled" that

bankruptcy courts have discretion to award prejudgment interest in actions to recover avoidable

transfers "and to compute that interest from the date of demand for the return ofthe transferred

funds." Sigmon v. Roval Cake Co.(In re Cvbermech. Inc.). 13 F.3d 818, 822(4th Cir. 1994).

Such an award "serves to 'compensate the debtor's estate for [the transferee's] use of...funds

that were wrongfully withheld from the debtor's estate during the pendency ofthe'" adversary

proceeding. Id at 822-23 (quoting Turner v. Davis. Gillenwater & Lvnch (In re Inv. Bankers,

Inc.i 4 F.3d 1556,1566(10th Cir. 1993)).

        Myers argues that the bankruptcy court "failed to provide any analysis" with respect to its

award of prejudgment interest. Appellant's Br. 27. The record does not support Myers's

argument. The bankruptcy court's opinion cites In re Cvbermech. which explains why

prejudgment interest can serve a beneficial compensatory purpose. Mem. Op. 19(citing 13 F.3d

at 822). It also cites Gelzer v. Fleck (In re ContinuitvX. Inc.). 569 B.R. 29(Bankr. S.D.N.Y.




^ Myers argues that the bankruptcy court's decision "will cause a meaningful disruption to the
industry" by rendering "the commonly used joint check remedy vulnerable, if not worthless."
Appellant's Br. 29. That policy argument is better addressed to Congress.
                                                 13
2017), for the proposition that such interest "should be awarded unless [there is] sound reason

not to." Mem. Op. 19; see also In re ContinuitvX, 569 B.R. at 40(emphasizing that prejudgment

interest serves "to restore the estate to the full value of the asset transferred in order to

compensate it for the loss oftime value ofthe asset"(citation omitted)). These citations

demonstrate that the bankruptcy court determined that prejudgment interest was appropriate

under the circumstances ofthis dispute and that Myers had failed to identify any good reason

why such interest should not be awarded. The Court finds no clear error or abuse of discretion in

that determination.

                                        III. CONCLUSION


        For the reasons stated above,the judgment entered by the bankruptcy court will be

affirmed by an appropriate Order to be issued with this Memorandum Opinion.

        Entered this      day of May,2019.




Alexandria, Virginia

                                                         Leonie M. Brinkema
                                                         United States District Judge




                                                    14
